                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


In re: New Century TRS Holdings, Inc.,
                                   :            Chapter 11
et al.,                            :
                                   :            Bankruptcy Case No. 07-10416 (BLS)
                      Debtors.     :            Bankruptcy BAP No. 20-03
__________________________________ :
                                   :
CANDENCE B. LYNCH and              :
MICHAEL D. LYNCH,                  :
                                   :
                      Appelants,   :
                                   :
     v.                            :            C. A. No. 20-182-MN
                                   :
NEW CENTURY TRS HOLDINGS, INC., :
                                   :
                      Appellee.    :


                                 RECOMMENDATION

              At Wilmington this 16th day of March , 2020.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, a teleconference was held on March 5, 2020 for an initial review

and discussion with pro se plaintiff and counsel to determine the appropriateness of

mediation in this matter;

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

       Although pro se appellant indicated that he and his wife, who is also an appellant
in this matter, wanted to proceed with mediation, appellee did not believe mediation

would be worthwhile because the trust is dissolved, and there are no funds remaining in

the Estate.

       During the teleconference, the court advised that it would be recommending this

matter be removed from mandatory mediation. Appellant was also advise of the right to

file objections within the ten(10) period pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R.

CIV. P. 72(a) and D. DEL. LR 72.1. The participating appellant indicated that he

intended to file objections to this recommendation.

       This Recommendation was mailed to appellants on March 16, 2020 and em ailed

to appellant Michael Lynch on the same date.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court.     Local

counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge




                                             2
